 

Exhibit 10.1

AFFORDABLE RESIDENTIAL COMMUNITIES INC.

2003 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT, made as of the date set forth on the Notice of Grant
of Restricted Stock, by and between Affordable Residential Communities Inc., a
Maryland corporation (the “Company”), pursuant to the Affordable Residential
Communities Inc. 2003 Equity Incentive Plan (the “Plan”) and the employee or
director of the Company or an Affiliate named on the Notice of Grant of
Restricted Stock (the “Participant”).  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.

 

WHEREAS, the Plan administrator has authorized the grant to the Participant of
the shares of Restricted Stock as set forth in the Notice of Grant of Restricted
Stock.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed
and do hereby agree as follows:

 

1.                                       Grant of Award.  Pursuant to Section 7
of the Plan, the Company grants to the Participant, as of the effective date of
grant specified in the Notice of Grant of Restricted Stock and subject to the
terms and conditions of the Plan and subject further to the terms and conditions
set forth herein, the number of shares of Restricted Stock as shown on the
Notice of Grant of Restricted Stock.  The Participant’s grant and record of
Restricted Stock share ownership shall be kept on the books of the Company until
the restrictions on transfer have lapsed.  At the Participant’s request, vested
shares may be evidenced by stock certificates.

2.                                   Vesting.  The shares of Restricted Stock
granted to the Participant shall vest in accordance with the vesting schedule
set forth in the Notice of Grant of Restricted Stock.  Such vesting schedule
indicates each date upon which the Participant shall be entitled to receive
shares of freely transferable Common Stock equal to the number of vested shares
of Restricted Stock, provided that, as of the vesting date, the Participant has
not incurred a termination of service with the Company and all of its
Affiliates.  No vesting shall occur after the termination of a Participant’s
employment or service with the Company and its Affiliates for any reason.

3.                                       Rights as a Stockholder.  The
Participant shall have all of the rights of a stockholder with respect to the
shares of Restricted Stock, including the right to vote on all matters with
respect to which the stockholders of the Company have the right to vote and the
right to receive dividends thereon.

4.                                       Restrictions on Transfer.  Shares of
Restricted Stock may not be transferred or otherwise disposed of by the
Participant, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution.

5.                                       Approvals.  No shares of Common Stock
shall be issued under this Restricted Stock Agreement unless and until all legal
requirements applicable to the issuance of such

 

--------------------------------------------------------------------------------


 

shares have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any issuance of shares to the
Participant on the Participant’s undertaking in writing to comply with such
restrictions on the subsequent disposition of such shares as the Committee shall
deem necessary or advisable as a result of any applicable law or regulation.

6.                                   Invalid Transfers.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Restricted Stock by any
holder thereof in violation of the provisions of this Restricted Stock Agreement
shall be valid, and the Company will not transfer any of said shares of
Restricted Stock on its books nor will any of said shares of Restricted Stock be
entitled to vote, nor will any dividends be paid thereon, unless and until there
has been full compliance with said provisions to the satisfaction of the
Company.  The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.

7.                                       Effect of Termination of Employment or
Service for Death, Disability, Retirement or Without Cause.  Unless otherwise
provided in an individual employment, severance or other agreement entered into
between the Participant and the Company, in which case the provisions of such
agreement shall apply, in the event that the Participant’s employment or service
with the Company terminates for any reason prior to the vesting of all of the
shares of Restricted Stock subject hereto, any shares subject to this Agreement
as of the effective date of such termination shall be immediately forfeited and
cancelled.

8.                                       Taxes.  The Participant shall pay to
the Company promptly upon request, and in any event at the time the Participant
recognizes taxable income in respect to the shares of Restricted Stock (or, if
the Participant makes an election under Section 83(b) of the Code in connection
with such grant, on or about the date of grant), an amount equal to the federal,
state and/or local taxes the Company determines it is required to withhold under
applicable tax laws with respect to the shares of Restricted Stock.  The
Participant may satisfy the foregoing requirement by making a payment to the
Company in cash or, with the consent of the Company, by authorizing the Company
to withhold cash otherwise due to the Participant (e.g., by filing a revised
form W-4 to increase payroll tax withholdings). The Participant shall promptly
notify the Company of any election made pursuant to Section 83(b) of the Code.
The Participant understands that the Participant (and not the Company) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Restricted Stock Agreement.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, IN THE EVENT THAT THE PARTICIPANT DESIRES TO MAKE THE ELECTION.

 

9.                                   Compliance with Law and Regulations;
Legend.  The award and any obligation of the Company hereunder shall be subject
to all applicable federal, state and local laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.  The
Company may require, as a condition of the issuance and delivery of certificates
evidencing Restricted Stock pursuant to the terms hereof, that

 

--------------------------------------------------------------------------------


 

the certificates bear the legend set forth immediately below, in addition to any
other legends required under federal and state securities laws or as otherwise
determined by the Committee.

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the
Affordable Residential Communities Inc. 2003 Equity Incentive Plan and an
Agreement entered into between the registered owner of such shares and the
Company.  A copy of the Plan and Agreement is on file in the office of the
Secretary of the Company, 600 Grant Street, Suite 900, Denver, CO 80203.

 

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

 

10.                                 Incorporation of Plan.  This Agreement is
made under the provisions of the Plan (which is incorporated herein by
reference) and shall be interpreted in a manner consistent with it.  To the
extent that this Agreement is silent with respect to, or in any way inconsistent
with, the terms of the Plan, the provisions of the Plan shall govern and this
Restricted Stock Agreement shall be deemed to be modified accordingly.

11.                             Notices.  Any notices required or permitted
hereunder shall be addressed to the Company, at 600 Grant Street, Suite 900,
Denver, CO 80203, or to the Participant at the address then on record with the
Company, as the case may be, and deposited, postage prepaid, in the United
States mail.  Either party may, by notice to the other given in the manner
aforesaid, change his/her or its address for future notices.

12.                                 Binding Agreement; Successors.  This
Agreement shall bind and inure to the benefit of the Company, its successors and
assigns, and the Participant and the Participant’s personal representatives and
beneficiaries.

13.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Maryland. 
The Committee shall have final authority to interpret and construe the Plan and
this Agreement and to make any and all determinations under them, and its
decision shall be binding and conclusive upon all Persons.

14.                                 Amendment.  This Agreement may be amended or
modified by the Company at any time; provided that notice is provided to the
Participant in accordance with Section 11; and provided, further, that no
amendment or modification that is adverse to the rights of the Participant as
provided by this Agreement shall be effective unless set forth in a writing
signed by the parties hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Participant has hereunto set his
hand, all as of the day and year set forth below.

 

 

 

AFFORDABLE RESIDENTIAL

COMMUNITIES INC.

 

 

 

 

By:

 

Its:

 

 

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

AFFORDABLE RESIDENTIAL COMMUNITIES INC.

2003 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK

 

                This Notice is to certify that the Participant named below has
been granted the number of shares of Restricted Common Stock set forth below
under the terms and conditions set forth in this Notice.  This Notice is subject
to and incorporates by reference the terms and conditions of the Restricted
Stock Agreement ((the “Agreement”), a copy of which is enclosed).  Please refer
to the Restricted Stock Agreement and the 2003 Equity Incentive Plan document
for an explanation of the terms and conditions of this grant and a full
description of your rights and obligations.  You must sign the Agreement in
order for this Notice and grant to be effective.  Please sign and date the
Agreement on the last page and return it promptly in the enclosed envelope.

 

Name of Participant:

 

 

 

Number of Restricted Shares:

 

 

 

Per Share Value on Grant Date:

 

$

 

 

Grant Date:

 

 

 

Vesting Schedule:

 

 

Shares vest on Grant Date

 

 

(Date(s) on which Restricted

 

 

Stock Restrictions Lapse)

 

 

Shares vest on

 

 

 

Additional Terms:

 

See the Restricted Stock Agreement.

 

 

--------------------------------------------------------------------------------

 